Citation Nr: 0205370	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  93-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for impairment of the 9th 
(glossopharyngeal) cranial nerve.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to 
March 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In April 1997, the Board in part, remanded the issue of 
entitlement to service connection for impairment of the 9th 
cranial nerve for additional development.  The requested 
development was completed.  In June 1999, the Board denied 
service connection for a disability of the 9th cranial nerve.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter, the Court).  The Court 
vacated that part of the Board's June 1999 decision, which 
denied service connection for impairment of the 9th cranial 
nerve, and remanded the case to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran does not have impairment of the 9th 
(glossopharyngeal) cranial nerve.


CONCLUSION OF LAW

Impairment of the 9th (glossopharyngeal) cranial nerve was 
not incurred in or aggravated by active military service, or 
proximately due to or the result of a service-connected 
injury.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5102, 5103 and 
5103A (West 1991 & Supp. 1999 & 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  

In the appellee's Motion for Remand, counsel for the 
Secretary noted that the statute pertaining to VA's duty to 
assist was recently revised.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, 114 Stat. 2096 (2000) 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), went into effect.  
Besides eliminating the well-grounded-claim requirement for 
benefits, this law heightened VA's duty to notify a claimant 
of the information necessary to substantiate his claim and 
clarified VA's duty to assist the claimant in obtaining 
relevant evidence if a reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The Motion for Remand essentially 
directed that the Board consider the claim in light of the 
duties imposed by the Act. 

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service, records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of his claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, the Board notes that the RO made reasonable 
efforts to obtain relevant records identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relevant to the claim has been associated with the 
claims file.  Next, the veteran underwent several VA 
examinations, which specifically addressed the claim on 
appeal.  Therefore, the Board finds that the mandates of the 
VCAA have been satisfied.

Given that the actions by the RO reflect compliance with the 
newly enacted notification and duty-to-assist provisions, the 
Board finds that the veteran is not prejudiced by the Board's 
adjudication of this claim without remand to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of this claim at this time is appropriate.

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Legal Criteria.  Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2001).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d) (2001).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service. 38 U.S.C.A. §§ 1101, 1112, (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury. . . ."  38 C.F.R. § 3.310(a) 
(2001).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Background.  Service medical records reveal that in December 
1941, the veteran suffered a left side paralysis, especially 
the face, affecting speech.  There was no precipitating 
cause.  He was diagnosed with a psychoneurosis, hysteria.  A 
medical survey convened and found him unfit for service, and 
he was separated.

The Board notes several private medical statement have been 
submitted over the last quarter century by Allen Silverstein, 
M.D.  The first was dated in December 1974.  The veteran 
reported little change in his left face paralysis since 
service until 6 months ago with the return of left side 
facial pain and headaches.  A neurological examination was 
normal.  There was minimal left facial palsy, peripheral, 
moderate atrophy, left side facial muscles, and numerous 
fasciculations of the muscles. Taste and other cranial nerves 
were normal.  The impression was some progressing of the 
disturbance of the left facial muscles.  The doctor was not 
certain if it was an old Bell's palsy with synkinesias or 
possible Parry-Romberg syndrome.

In a January 1975, VA neuropsychiatric examination, the 
examiner diagnosed neuropathy.

By rating action in March 1975, a 10 percent rating was 
assigned for neuropathy facial nerve, left side (DC 8207, 7th 
cranial nerve).  This was increased to 20 percent in a 1976 
rating action.

A May 1976 private medical statement from Dr. Silverstein, 
was essentially the same as the previous report.  In an April 
1992 report from Dr. Silverstein, he noted seeing the veteran 
in 1974 and 1976 and a few occasions since.  Electro-
neurophysiological studies of the muscles of the face 
revealed an old left side facial nerve palsy only.  Findings 
were limited to cranial nerves.  There was some slurring of 
speech; slight facial palsy; some atrophy of muscles of the 
face left side; and, no definite diminution of pinprick and 
light touch to the lower 2/3 left side face.  The doctor 
noted that despite the extensive testing performed he was 
still unable to make a final etiological diagnosis.  There 
was no doubt that the veteran had involvement of the left 7th 
and 5th cranial nerves which was progressing slowly.  Sensory 
involvement ruled out a diagnosis of Bell's palsy. 

The Board in March 1995 in part, remanded a claim for an 
increased rating to consider the involvement of cranial 
nerves other that the 7th cranial nerve.  

In a May 1995 VA examination, the examiner noted an 
impression of a stroke in 1942 with left hemiparesis.  The 
veteran made good recovery with residual dysphasia, 
difficulty chewing and numbness of the face.  The examiner 
noted decreased touch and pinprick V1-2-3, and mild 
peripheral VII left hypoglossal weakness, and bilateral gag 
intact.  The veteran elevated his palate.  There was mild 
left masseter weakness, and he moved his jaw to left poorly.  
The nerves affected were the left side V and XII nerves.  The 
diagnosis was a right side brainstem stroke.

By rating action in October 1995, service connection was 
granted for 5th and 12th cranial nerve impairment as secondary 
to 7th cranial nerve impairment.  A 10 percent rating was 
assigned for each.  

In November 1995, the veteran claimed impairment of the 8th 
and 9th cranial nerves, left.

In a December 1995 VA examination, the veteran reported that 
since his stroke in service, he has had poor ability to 
discriminate tastes.  He was tested with various solutions 
including sugar water, pickle juice, salt water, and hot 
sauce. The veteran had no trouble recognizing these on the 
left side indicating reasonably intact taste.

A May 1996 private medical statement from Dr. Silverstein 
noted last seeing the veteran in April 1992.  The veteran 
reported some progression of his disorder.  A neurological 
examination revealed slight slurring of speech; slight facial 
palsy; diminution of pinprick and light touch entire left 
side face.  There was evidence of involvement of the left 
7th, 5th , 8th, and 12th cranial nerves, and possibly the 9th and 
10th cranial nerve.

By rating action in September 1996, service connection for 
impairment of the 9th and 10th cranial nerves was denied.

The Board in April 1997 remanded the issue of service 
connection for impairment of the 9th and 10th cranial nerves 
for a comprehensive neurological examination and opinion.

In a June 1997 neurological examination, the examiner noted 
the veteran developed a febrile illness which left him with 
left side paralysis in December 1941.  This largely cleared 
over weeks of physical therapy.  However, he was left with 
residual pain and numbness in the left facial region.  There 
was also left facial weakness difficulty chewing, and 
swallowing and a continuing decrease in sensitivity over the 
entire left facial region.  Further, he had long standing 
loss of taste sensitivity on the left side of the tongue.  

The examiner noted no evidence of gait difficulty, left 
hemiparesis or abnormal muscle tone, ataxia, or of any 
extremity sensory loss.  Examination of the cranial nerves 
indicated impairment of the 5th , 7th , and 10th cranial 
nerves.  There was no impairment of the glosso-pharyngeal 
nerve noted.  There was active gag reflex and the posterior 
pharyngeal constrictor muscles functioned equally.

The clinical findings implied a multiple cranial neuropathy 
involving the motor and sensory divisions of the left 5th, 
7th, and 10th cranial nerve.  There did not appear to be any 
involvement of the 9th cranial nerve.  

The Board in June 1999 denied service connection for 
impairment of the 9th cranial nerve, left as no impairment 
has been shown .

Analysis.  The evidence for a current disability is the 
comment of Dr. Silverstein, in his May 1996 letter stating, 
"I cannot find the cause of the swallowing deficit and 
possible 9th and 10th nerve involvement may exist."

On the May 1996 VA examination, the physician did not 
differentiate 9th  and 10th  nerve findings.  The Board 
remanded the case for further evaluation to determine if 
there was 9th  and 10th  nerve involvement.

In June 1997, the veteran was examined by the assistant chief 
of the VA Medical Center Neurology Service.  He determined 
that there was 10th nerve involvement, specifically a 
reduction in contraction of the left levator muscle of the 
soft palate. This led to service connection and a compensable 
rating for 10th cranial nerve involvement.  As to the 9th 
(glossopharyngeal) cranial nerve, the physician stated: 
"There does not appear to be any glosso-pharyngeal nerve 
loss.  There is an active gag reflex and the posterior 
pharyngeal constrictor muscles function equally."  The 
examiner did not find any 9th cranial nerve involvement.

Analyzing the physicians' comments, we see that Dr. 
Silverstein raised the possibility of impairment of the 9th 
and 10th  cranial nerves.  He did not firmly state that there 
was 9th cranial nerve impairment.  He did not specifically 
associate any findings with the 9th nerve alone.  On the 
other hand, the VA examiner determined that there were 
definite findings which could be associated with the 10th 
nerve.  As to the 9th  nerve, the doctor stated that there 
was no loss and identified normal findings (an active gag 
reflex and the posterior pharyngeal constrictor muscles 
function equally) to support his conclusion.  The June 1997 
VA examination makes definite determinations supported by 
findings, so it is substantially more persuasive than Dr. 
Silverstein's general possibility of involvement, which did 
not distinguish between the nerves. The evidence on this 
point is not in approximate balance.  38 U.S.C.A. § 5107(b) 
(West 1991).  The June 1997 VA examination is significantly 
more probative and the preponderance of the evidence 
establishes that the veteran does not have a 9th cranial 
nerve impairment for which service connection could be 
granted.

The Board has considered the veteran's statements.  Although 
these statements are probative of symptomatology, they are 
not competent or credible evidence of a diagnosis, date of 
onset, or medical causation of a disability as he has not 
been shown to have the qualifications to render such opinion.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran's 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings indicative of an impairment of the 9th cranial 
nerve.  

Given the medical evidence the Board finds that the veteran 
does not currently have any impairment of the 9th cranial 
nerve incurred in or aggravated by his active duty service.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for an impairment of the 
9th cranial nerve is denied.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 

